  Case: 1:10-cv-04603 Document #: 771 Filed: 11/16/18 Page 1 of 3 PageID #:12858



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 DON LIPPERT, et al.,                                  )
                                                       )
                          Plaintiffs,                  )   No. 10-cv-4603
           v.                                          )
                                                       )   Judge Jorge L. Alonso
 JOHN BALDWIN, et al.,                                 )   Magistrate Judge Susan E. Cox
                                                       )
                          Defendants.                  )

                PLAINTIFFS’ MOTION FOR LEAVE TO FILE UNDER SEAL

          Plaintiffs respectfully move this Court, pursuant to Local Rule 26.2, for leave to file the

complete version of Plaintiffs’ Proposed Findings of Fact and Conclusions of Law (“Plaintiffs’

Proposed Findings”) under seal, and in support state as follows:

          1.     Plaintiffs’ Findings describe some content from a limited number of documents

produced by Defendants or by their healthcare services vendor, Wexford Health Sources, Inc.,

which Defendants or Wexford have designated “Attorneys’ Eyes Only” under the Protective Order

in this case.

          2.     Accordingly, Plaintiffs are prohibited from filing this information in the public

record.

          3.     Plaintiffs are simultaneously filing a redacted version of Plaintiffs’ Proposed

Findings in the public record.

          4.

          WHEREFORE, Plaintiffs request that the Court grant Plaintiffs’ motion for leave to file

the complete version of Plaintiffs’ Proposed Findings, attached hereto as Exhibit 1, under seal.




                                                   1
  Case: 1:10-cv-04603 Document #: 771 Filed: 11/16/18 Page 2 of 3 PageID #:12859



DATED: November 16, 2018                    Respectfully submitted,
                                            DON LIPPERT, et al.

                                            By: /s/ Camille E. Bennett
                                            One of their attorneys

Alan Mills                                  Benjamin S. Wolf
Uptown People’s Law Center                  Camille E. Bennett
4413 North Sheridan                         Lindsay S. Miller
Chicago, IL 60640                           Roger Baldwin Foundation of ACLU, Inc.
                                            150 N. Michigan Ave., Ste. 600
                                            Chicago, IL 60601

Harold C. Hirshman
Dentons US LLP
233 S. Wacker Drive, Ste. 5900
Chicago, IL 60606




                                        2
  Case: 1:10-cv-04603 Document #: 771 Filed: 11/16/18 Page 3 of 3 PageID #:12860



                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that on November 16, 2018, she caused a copy of
the above and foregoing PLAINTIFFS’ MOTION FOR LEAVE TO FILE UNDER SEAL to be
served on all counsel of record via the Court’s electronic filing system (CM/ECF):




                                                   /s/ Camille E. Bennett




                                               3
